If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 21, 2019
               Plaintiff-Appellee,

v                                                                  No. 342344
                                                                   Oakland Circuit Court
HOMER THOMAS LANGRILL,                                             LC No. 2017-262974-FH

               Defendant-Appellant.


Before: JANSEN, P.J., and BOONSTRA and LETICA, JJ.

PER CURIAM.

       Defendant appeals as of right his bench trial convictions of two counts of uttering and
publishing, MCL 750.249. Defendant was sentenced, as a fourth-offense habitual offender,
MCL 769.12, to two to 20 years’ imprisonment for each count of uttering and publishing. We
affirm defendant’s convictions and sentences, but remand to the trial court to correct the
judgment of sentence to reflect 92 days of jail credit.

                                 I. FACTUAL BACKGROUND

        This case arises from an alleged scheme in which defendant provided his landlord,
Jaypiakah Raisoni, with checks or “drafts” as payment for his lease.1 Raisoni rented his home in
Rochester Hills, Michigan, to defendant on December 15, 2015. Defendant rented the property
partially as a home and partially as a corporation on behalf of the company First Fidelity Trust &
Bancorp. Defendant was required to pay a security deposit of $8,550 and a cleaning fee of
$1,500. On December 15, 2015, defendant presented to Raisoni a draft for $8,550 and a draft for
$1,500 as payment for the security deposit and the cleaning fee. Defendant explained to Raisoni
that the drafts could be cashed at his bank. Defendant also informed Juanita Mallmann, the real
estate broker, that the drafts were “as good as a check.”


1
 The documents that defendant gave Raisoni as payment were referred to throughout the trial as
both “checks” and “drafts.” We refer to the documents as drafts herein.



                                               -1-
       The security deposit and cleaning fee drafts were issued by First Fidelity Trust &
Bancorp. On the bottom of the drafts in small print, it states: “ATTENTION: This instrument is
a COLLECTION ITEM and must be submitted w/ full banking instructions[.]” It also states:
“Directly to FIRST FIDELITY TRUST & BANCORP Documentary Credit 848 N. Rainbow
Blvd, Las Vegas, Nevada, 89107.”

         Raisoni attempted cash the drafts at Citizens Bank, but the bank refused to cash the
drafts, finding that they were not legitimate. Defendant then instructed Raisoni to mail the drafts
to the address provided on the drafts, and the money would be deposited in Raisoni’s bank
account. Raisoni mailed the drafts to the address, but the drafts were returned two weeks later.
Defendant told Raisoni that he would personally deposit the money into Raisoni’s bank account,
but Raisoni never received the money owed to him.

       Detective Shawn Pace investigated the address associated with First Fidelity Trust &
Bancorp and concluded that it was not a valid financial institution. The address was actually a
mailing service that forwarded mail sent to that address to defendant at his home in Troy,
Michigan. Moreover, the phone number for First Fidelity Trust & Bancorp connected to a third-
party phone service. Nobody at the phone service was familiar with First Fidelity Trust &
Bancorp. The trial court found defendant guilty of two counts of uttering and publishing. This
appeal followed.

                           II. GREAT WEIGHT OF THE EVIDENCE

       First, defendant argues that the verdict was against the great weight of the evidence. We
disagree.

        “The test to determine whether a verdict is against the great weight of the evidence is
whether the evidence preponderates so heavily against the verdict that it would be a miscarriage
of justice to allow the verdict to stand.” People v Anderson, 322 Mich. App. 622, 632; 912 NW2d
607 (2018), quoting People v Musser, 259 Mich. App. 215, 218-219; 673 NW2d 800 (2003).
“Generally, a verdict may only be vacated when the verdict is not reasonably supported by the
evidence, but rather it is more likely attributable to factors outside the record, such as passion,
prejudice, sympathy, or other extraneous considerations.” People v Solloway, 316 Mich. App.
174, 183; 891 NW2d 255 (2016) (citation and quotation marks omitted).

        MCL 750.249 describes uttering and publishing as: “(1) A person who utters and
publishes as true a false, forged, altered, or counterfeit record, instrument, or other writing listed
in section [MCL 750.248] knowing it to be false, altered, forged, or counterfeit with intent to
injure or defraud is guilty of a felony[.]” Therefore, the elements of uttering and publishing are
“(1) knowledge on the part of the accused that the instrument was false; (2) an intent to defraud;
and (3) presentation of the forged instrument for payment. To utter and publish a forged
instrument is to declare or assert, directly or indirectly, by words or actions, that an instrument is
good.” People v Johnson-El, 299 Mich. App. 648, 652; 831 NW2d 478 (2013) (citation and
quotation marks omitted).

      Defendant argues that Detective Pace never investigated whether First Fidelity Trust &
Bancorp existed; rather, Detective Pace investigated other companies with “First Fidelity” in its

                                                 -2-
name. Therefore, according to defendant, there is no way of knowing if the drafts were
fraudulent. However, defendant misrepresents Detective Pace’s testimony. Detective Pace, the
trial court, and the prosecutor frequently referred to First Fidelity Trust & Bancorp by different
names.      Specifically, “First Fidelity,” First Fidelity Incorporated,” and “First Fidelity
Corporation” were used interchangeably when referencing First Fidelity Trust & Bancorp.
However, when viewed in context, it is clear that all parties were referring to the investigation
pertaining to First Fidelity Trust & Bancorp. Moreover, the drafts, which were admitted into
evidence, prominently display the name First Fidelity Trust & Bancorp. Thus, defendant has
failed to establish that “the evidence preponderated heavily against the trial court’s verdict.”
Solloway, 316 Mich. App. at 183 (alteration, citation, and quotation marks omitted).

        Defendant also argues that it was against the great weight of the evidence for the trial
court to find that the drafts were fraudulent, and therefore he was guilty of uttering and
publishing, where the trial court also found that Citizens Bank erred in not presenting the drafts
for collection in accordance with the instructions listed on the instruments themselves. However,
this argument is also without merit.

        During trial, the trial court commented that Citizens Bank should have submitted the
drafts to First Fidelity Trust & Bancorp for collection in accordance with the instructions on the
instruments. However, this statement was made prior to Detective Pace testifying that First
Fidelity Trust & Bancorp was not a legitimate financial institution. Following closing
arguments, the trial court reiterated that Citizens Bank erred in failing to submit the drafts to
collections for payment, but the trial court explained that the bank’s error did not preclude it
from finding defendant guilty. The trial court stated:

       The case rests on the fact of what [Detective Pace] did. The detective checked out
       First Fidelity. It doesn’t exist. These are false, fraudulent, fake, whatever else
       you can call ‘em.

               The bank screwed up. The bank should have presented [the drafts] for
       payment, but that’s not what the statute requires. The statute requires that a
       person who . . . utters and publishes as true a false, forged, altered, or counterfeit
       record, instrument or other writing listed in section [MCL 750.248] knowing it to
       be false, altered, forged, or counterfeit with intent to injure or defraud is guilty of
       a felony.

               That’s exactly what [defendant] did here. . . .

We find no error in the trial court’s conclusion.

        The evidence presented at trial established that defendant presented to drafts to Raisoni:
one for $8,550, and one for $1,500. Defendant told Raisoni that the drafts could be cashed at
Raisoni’s bank, and further represented to Mallmann that the drafts were “as good as a check.”
However, when Raisoni presented the drafts to Citizens Bank, Citizens Bank refused to cash
them, believing the drafts to be illegitimate. When Raisoni attempted to send the drafts to First
Fidelity Trust & Bancorp for collection at the instruction of defendant, the drafts were returned.
Upon investigation by Detective Pace, it was uncovered that all mail sent to the address used by

                                                    -3-
First Fidelity Trust & Bancorp was actually forwarded to defendant’s address in Troy, Michigan.
Detective Pace also learned that First Fidelity Trust & Bancorp is not a legitimate financial
institution.

        The foregoing evidence does not preponderate so heavily against the verdict that it would
be a miscarriage of justice to allow the verdict to stand. Defendant clearly intended false drafts
to be used as payment, and issued them knowing they were false. From these facts, a reasonable
trier of fact could conclude defendant intended to defraud Raisoni. Thus, we conclude that
defendant has failed to show that his uttering and publishing convictions are against the great
weight of the evidence.

                            III. SUFFICIENCY OF THE EVIDENCE

        Second, defendant argues that the prosecution presented insufficient evidence for the trial
court to find defendant guilty of two counts of uttering and publishing. We disagree.

               This Court reviews a challenge to the sufficiency of the evidence de novo.
       The evidence is viewed in a light most favorable to the prosecution to determine
       whether the trial court could have found that the essential elements of the crime
       were proven beyond a reasonable doubt. Evidence is sufficient if, when viewed
       in the light most favorable to the prosecution, a rational trier of fact could have
       found that the essential elements of the crime were proven beyond a reasonable
       doubt. Direct and circumstantial evidence, including reasonable inferences
       arising from the use of circumstantial evidence, may provide sufficient proof to
       meet the elements of a crime. [People v Bailey, ___ Mich App ___, ___; ___
       NW2d ___ (2019) (Docket No. 342175); slip op at 2 (citations and quotation
       marks omitted).]

        As noted, the elements of uttering and publishing are “(1) knowledge on the part of the
accused that the instrument was false; (2) an intent to defraud; and (3) presentation of the forged
instrument for payment.” People v Johnson-El, 299 Mich. App. 648, 652; 831 NW2d 478 (2013).
Again, the prosecution presented evidence at trial that defendant presented two drafts to Raisoni
for payment of a security deposit and a cleaning fee associated with the rental of a residential
property, and advised that they were “as good as a check.” The drafts were issued by Fidelity
Trust & Bancorp, which Detective Pace investigated and determined to be an illegitimate
financial institution. The mailing address used by Fidelity Trust & Bancorp actually forwarded
all mail to defendant’s address in Troy, Michigan, and the phone number used by Fidelity Trust
& Bancorp was linked to a third-party telephone service that was not familiar with Fidelity Trust
& Bancorp. Indeed, when Raisoni presented the drafts to Citizens Bank for payment, Citizens
Bank concluded they were illegitimate. Raisoni attempted to mail the drafts to Fidelity Trust &
Bancorp for payment, but the drafts were returned. These facts lead to a reasonable inference
that the drafts were a false instrument, and at the time defendant presented the drafts to Raisoni
as a form of payment, defendant knew the instruments were false, and intended to defraud
Raisoni. The evidence supports the trial court’s determination that the prosecution presented
sufficient evidence that defendant committed the crime of uttering and publishing.



                                                -4-
                       IV. INEFFECTIVE ASSISTANCE OF COUNSEL

       Third, defendant argues that defense counsel was ineffective for failing to cross-examine
or impeach Detective Pace regarding his investigation of First Fidelity Trust & Bancorp. We
disagree.

        “Whether a defendant has been denied the effective assistance of counsel is a mixed
question of fact and constitutional law.” Solloway, 316 Mich. App. at 187. “Generally, a trial
court’s findings of fact, if any, are reviewed for clear error, and questions of law are reviewed de
novo.” Id. at 188. However, because defendant failed to preserve his claim2, our review is
limited to mistakes apparent on the record. Id.

        “[E]stablishing ineffective assistance requires a defendant to show (1) that trial counsel’s
performance was objectively deficient, and (2) that the deficiencies prejudiced the defendant.”
People v Randolph, 502 Mich. 1, 9; 917 NW2d 249 (2018), citing Strickland v Washington, 466
U.S. 668, 688; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984). “Prejudice means a reasonable probability
that, but for counsel’s unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine confidence in the
outcome.” Randolph, 502 Mich. at 9 (citation, quotation marks and footnote omitted). “Effective
assistance of counsel is presumed, and the defendant bears a heavy burden of proving
otherwise.” People v Eisen, 296 Mich. App. 326, 329; 820 NW2d 229 (2012) (citation and
quotation marks omitted). Moreover, “[a] defendant must overcome a strong presumption that
the assistance of his counsel was sound trial strategy, and he must show that, but for counsel’s
error, the outcome of the trial would have been different.” People v Rosa, 322 Mich. App. 726,
741; 913 NW2d 392 (2018).

        As this Court has previously noted, “[d]ecisions regarding what evidence to present and
whether to call or question witnesses are presumed to be matters of trial strategy, and this Court
will not substitute its judgment for that of counsel regarding matters of trial strategy.” People v
Muhammad, 326 Mich. App. 40, 66; 931 NW2d 20 (2018) (quotation marks omitted) (alteration
in original). Defense counsel’s decisions regarding the scope of cross-examination are afforded
the same deference. Id.

       As discussed above, defendant mischaracterizes Detective Pace’s trial testimony.
Although Detective Pace refers to First Fidelity Trust & Bancorp by other names, it is clear when
reviewing his testimony as a whole that he was investigating the financial institution named on
the drafts. Thus, trial counsel’s decision not to cross-examine Detective Pace on that point is
presumed to be trial strategy, and we decline to substitute our judgment for counsel’s.



2
  Although defendant did file a motion to remand with this Court, it was denied. People v
Langrill, unpublished order of the Court of Appeals, entered January 23, 2019 (Docket No.
342344). Defendant’s second motion to remand was also denied. People v Langrill,
unpublished order of the Court of Appeals, entered November 12, 2019 (Docket No. 342344).



                                                -5-
       Moreover, defendant fails to establish that if trial counsel had cross-examined Detective
Pace on that point, the outcome of the trial could have been different. Accordingly, we conclude
defendant’s claim of ineffective assistance of counsel is without merit.

                                        V. JAIL CREDIT

      Finally, defendant argues that he is entitled to 92 days of jail credit for time served
between the date of the bench trial, October 24, 2017, and the date of sentencing, January 24,
2018. We agree.

       “Whether a defendant is entitled to credit for time served in jail before sentencing is a
question of law that we review de novo.” People v Armisted, 295 Mich. App. 32, 49; 811 NW2d
47 (2011).

     Defendant argues that he should be awarded jail credit for the time served pursuant to
MCL 769.11b, which provides:

       Whenever any person is hereafter convicted of any crime within this state and has
       served any time in jail prior to sentencing because of being denied or unable to
       furnish bond for the offense of which he is convicted, the trial court in imposing
       sentence shall specifically grant credit against the sentence for such time served in
       jail prior to sentencing.

       The trial court found defendant guilty on October 24, 2017, and ordered that he be taken
into custody. Defendant’s bond was revoked on the same day. The presentence investigation
report (PSIR) indicates that defendant’s bond was revoked from October 24, 2017 through
December 12, 2017. Defendant’s initial sentencing hearing was scheduled for December 13,
2017, but it was adjourned until January 24, 2018. There is no indication in the record that
defendant was released from jail between October 24, 2017, and January 24, 2018. More than 72
days elapsed between these two dates. Therefore, the trial court erred in only awarding
defendant 72 days of jail credit, and a remand is necessary for the trial court to amend the
judgment of sentence.

        We affirm defendant’s convictions and sentences, but remand to the trial court to correct
the judgment of sentence to reflect 92 days of jail credit. We do not retain jurisdiction.


                                                             /s/ Kathleen Jansen
                                                             /s/ Mark T. Boonstra
                                                             /s/ Anica Letica




                                                -6-